Citation Nr: 1629180	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-04 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with panic attacks, currently rated as 70 percent disabling.

2.  Entitlement to an effective date earlier than January 5, 2010 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In October 2014, the Board issued a decision granting the claim in part and remanding the remaining issues for additional evidentiary development.  Relevant procedural history is discussed in detail below.


FINDINGS OF FACT

1.  From December 30, 1999, the Veteran's PTSD with panic attacks has been productive of total occupational and social impairment.

2.  The Veteran is in receipt of service connected benefits solely for PTSD at an evaluation of 100 percent from December 30, 1999.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD with panic attacks have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to an effective date prior to January 5, 2010 for the award of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Initially, the Board notes that the appeal presents "downstream" issues in that it arose following the grant of a TDIU, as well as the grant of service connection for PTSD.  Regardless, adequate notice was provided to the Veteran in writing following the issuance of a March 2012 Statement of the Case.  VA has also satisfied its duty to assist with regard to the issues decided herein.  The claims folder contains available VA outpatient records and examination reports, as well as private medical records and lay statements from the Veteran and his family members.  Pursuant to a recent Board remand, the Veteran provided his earnings record for the appeal period.  Moreover, additional VA examinations are not necessary, as the Board is awarding a total schedular evaluation for PTSD and current findings would not serve to establish entitlement to an earlier effective date for a TDIU.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Procedural Background

The Veteran initially submitted a claim for entitlement to service connection for PTSD in December 1999.  In July 2000, the RO denied the claim.  The Veteran filed a notice of disagreement and subsequently perfected an appeal to the Board.

In a February 2007 decision, the Board denied entitlement to service connection for PTSD.  Thereafter, the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, a joint motion for remand was submitted by the parties, and the matter was returned to the Board.  In June 2008, the Board denied the claim a second time, and the Veteran once again filed an appeal to the Court.  In April 2009, a second joint motion for remand was submitted in which the parties agreed that the Board failed to provide adequate reasons or bases for its decision.  The case was returned to the Board, and in November 2009 the Board awarded the Veteran service connection for PTSD on the basis of in-service sexual assault.

In December 2009, the RO, implementing the November 2009 Board decision, assigned a 50 percent rating for the Veteran's PTSD, effective from December 30, 1999, the date VA received his original claim for service connection.  The Veteran submitted a notice of disagreement with the assigned rating in July 2010.  In May 2011, the RO granted a TDIU and a higher disability rating of 70 percent for PTSD, with both awards made effective on January 5, 2010.  The Veteran perfected an appeal with respect to the assigned rating for PTSD and the effective date assigned for the award of TDIU.

In October 2014, the Board increased the Veteran's rating for PTSD to 70 percent from December 30, 1999 to January 5, 2010 (resulting in a uniform 70 percent rating), and remanded the remaining increased rating and TDIU issues for evidentiary development.  Thus, the remaining issues on appeal are, as reflected on the title page, entitlement to a rating in excess of 70 percent for PTSD and entitlement to an effective date earlier than January 5, 2010 for an award of TDIU.

Applicable Laws and Regulations

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

Increased Rating for PTSD with Panic Attacks

As noted above, the Veteran's PTSD with panic attacks (his only service-connected disorder) is rated as 70 percent disabling.  As an initial matter he contends, and the Board agrees, that he is entitled to a 100 percent rating for this disorder for the entire appeal period.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Code to determine whether an increased evaluation is warranted.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Here, the evidence of record reflects that the Veteran has suffered from severe, extremely disabling PTSD throughout the appeal period.  Shortly after filing his claim for service connection, in December 1999, he submitted a letter dated in April 2000 from a private psychiatrist, who noted that he had been treating the Veteran since 1998 for symptoms such as chronic anger, fatigue, low energy and motivation, death wishes, and prominent mood swings.  He was treated with multiple medications, including a regimen of lithium, Effexor, and Neurontin.

On VA examination in July 2000, the Veteran reported that he had a great deal of difficulty functioning in his role as a bank clerk after his discharge.  He did not like to be "cooped up."  The examiner noted that "he continues to be unable to handle stress."  In terms of current symptoms, he reported feelings of anxiety and panic attacks characterized by rapid heartbeat, sweating, and a feeling of impending doom.  Symptoms of depressed mood, poor concentration, memory loss, nightmares, and suicidal ideation were also noted, although orientation and intellectual functioning were intact.  The examiner indicated that he believed the Veteran's reports of in-service abuse to be delusional in nature.  (VA has since acknowledged that the Veteran's reported in-service stressors, specifically multiple instances of sexual assault and hazing, actually occurred.)  The Veteran reported that he was now self-employed as a bank examiner.

A VA PTSD assessment was completed in March 2001.  The Veteran reported intrusive thoughts, emotional numbness, and anger, including episodes of threatened violence against his family.  A history of substance abuse was noted, currently in remission.  The Veteran reported that he was self-employed as a real estate appraiser, but noted that his irritability and concentration problems resulted in him being rude to others to such an extent that he would "driv[e] away potential customers."  He reported that "the only reason why he is able to work today is because he has limited contact with other individuals and because he does not need to 'answer' to a boss."  The examiner observed that the Veteran was anxious during the interview and displayed a startle response which was interfering with his social and work relationships.  The Veteran reported two suicide attempts, including an attempt to slit his wrists and another by overdose.

The Veteran sought counseling with his local Vet Center beginning in 2001.  Reports from these meetings indicate that the Veteran frequently engaged in inappropriate behavior and presented with symptoms such as anxiety and depressed mood.  In a February 2004 letter, his therapist stated that the Veteran had "severe and intractable" PTSD secondary to a military sexual trauma.  A December 2004 follow-up letter stated that the Veteran had "ongoing and severe impairment due to PTSD," describing his symptoms as "very severe."

VA outpatient records reflect myriad instances of PTSD-related symptoms and behavior.  In January 2002, the Veteran described an incident where he became angry with his neighbor and stated that he would kill the neighbor and the neighbor's family.  In March 2002, he stated to his psychiatrist, "I welcome death."  In July 2004, he revealed that he had attempted suicide a third time, and that he refused to get rid of a gun and ammunition that he kept in his home.  His psychiatrist noted that the Veteran had the "full constellation" of PTSD symptoms, which were "extreme" in nature.

A July 2004 letter from the Veteran's wife described his history of nightmares and anger problems ever since his discharge from active duty.  She reported that he was "never content in any job" and stated that he lost friends and "never seemed to get along with people."

In April 2005, the Veteran reported to his psychiatrist that he was "doing terribly," and described an incident where he had raised a steak knife at his foster child.  His psychiatrist noted a "marked increase in his PTSD symptoms."  In May 2006, he reported that his PTSD symptoms were triggered while waiting in line at the Walmart, and that he came "dangerously close to physical violence" in two separate incidents.

A May 2008 letter from a VA psychiatrist noted that the Veteran had "severe, disabling, and unremitting PTSD" that was related to in-service trauma.

An October 2009 evaluation by a private psychiatrist noted that the Veteran's PTSD symptoms had "led to angry, violent and inconsistent patterns of functioning, and also employment difficulties."  He described the Veteran as "profoundly psychiatrically ill," and noted, following a thorough review of the medical evidence, that his PTSD "disease processes began immediately after his active duty service and were severely disabling from that point onward."

On VA examination in March 2010, the Veteran reported daily depression, panic attacks, and a desire to die.  The panic attacks were occurring four to five times daily.  He described very impaired relationships with others, and he reported having no close contacts other than his wife.  He reported that he rarely left the house, and stated that when he did leave the house he would try to stay in the car.  He reported that he continued to have suicidal thoughts "all the time," but would not act on them because of the effects on family members.  The evaluating psychologist stated that the Veteran "is totally disabled from the effects of PTSD caused by military sexual trauma"; that he was "functionally unable to work"; and that his prognosis was "bleak."  No gains in his condition were anticipated.

A June 2013 evaluation by a private psychiatrist noted that the Veteran discussed death at length, stating he "would rather be dead."  The Veteran said that he trusted only his immediate family, feeling that everyone else was out to destroy him.  He endorsed PTSD symptoms consistent with those documented repeatedly in the record.  He stated that he nothing makes him happy and he "feels dead inside."  The examiner noted symptoms of "severe" PTSD which rendered him unable to work consistently, noting also that his work up until December 2008 was in a very limited capacity in a family-owned business, with his children performing the appraisals and handling all interaction with clients.  The examiner further noted that the Veteran's children gave him a stipend, and that this stipend appeared to originate from "generosity" and "not because of a contribution to the business."  The examiner concluded that the Veteran had been "totally disabled since 1999 and unable to function at work or at home in even a limited capacity."

In addition to the medical evidence discussed above, the record also includes statements from the Veteran's family members which describe the Veteran as working in the family business as a real estate appraiser but required his children's aid in running the business.  The Veteran's daughter noted that the Veteran had difficulty dealing with people and was short-tempered and full of anxiety.  She noted that his ability to participate in work was minimal and that she and his other children essentially ran the business and paid him a stipend.  In 2015, the Veteran submitted a Social Security Administration income report showing that he earned no more than $23,263 in a year since 1999, with a low earnings year of $4,871.  The Veteran has contended that his employment situation essentially constituted sheltered employment.

In sum, the Board finds, when resolving doubt in the Veteran's favor, that his PTSD has been productive of total social and occupational impairment since he filed his original claim for service connection in December 1999, and therefore warrants a 100 percent evaluation for the entire appeal period.  Throughout the appeal period, his symptoms have included inappropriate behavior; persistent danger of hurting self or others, including suicidal ideation with multiple suicide attempts; impaired impulse control; constant depression and anxiety; inability to perform activities of daily living; significant social impairment; and significant occupational impairment.  These symptoms more nearly approximate the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130.

The Board acknowledges that the Veteran was employed in some capacity until 2008, and that he has reported relinquishing control over the family business to his children in January 2004, several years after submitting his claim for service connection.  However, the evidence of record reflects that he was unable to function in a work or social environment due to his PTSD many years prior to that time.  Notably, the March 2001 VA assessment indicates that the Veteran was self-employed and was only able to continue in his job because he was working at home and did not have to answer to a boss.  This report further suggests that his PTSD symptoms caused him to be rude to customers and severely impaired his concentration and memory capacities.  Later evaluations, particularly the June 2013 assessment discussed above, suggest that the Veteran has been totally disabled, both socially and occupationally, since 1999.  Accordingly, the appeal is granted for an increased evaluation to 100 percent for the Veteran's PTSD.

Entitlement to a TDIU from December 30, 1999 to January 5, 2010

The Veteran also contends that he is entitled to a TDIU from December 30, 1999 to January 5, 2010.  The Board notes that, in years past, if a Veteran received a 100 percent schedular rating for a service-connected disease or injury, the issue of entitlement to a TDIU became moot since a Veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,735 (1999).  However, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court held that VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100 percent rating is already in effect for other service-connected disabilities in order to determine the Veteran's eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).

This case, however, is distinguishable from Bradley in that here, the Veteran is already is receipt of a 100 percent rating for PTSD with panic attacks, his only service-connected disability.  Thus, this is not a case in which there are multiple disabilities that, when combined, result in the Veteran's 100 percent evaluation.  In Herlehy v. Principi, 15 Vet. App. 33 (2001), the Court held that the grant of a schedular 100 percent disability rating moots the issue of any entitlement to a TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see also Locklear v. Shinseki, 24 Vet. App. 311, 314, fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).

Thus, as the Board has awarded a 100 percent rating for the Veteran's service-connected PTSD with panic attacks for the entire appeal period, the issue of entitlement to an earlier effective date for an award of TDIU is moot.


ORDER

Entitlement to a 100 percent rating for PTSD with panic attacks from December 30, 1999 is granted.

Entitlement to a TDIU prior to January 5, 2010, is denied as moot.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


